Name: 2006/298/EC: Commission Decision of 20 April 2006 conferring management of aid implementing agencies for pre-accession measures in agriculture and rural development in Romania in the pre-accession period
 Type: Decision
 Subject Matter: European construction;  agricultural policy;  Europe;  cooperation policy;  regions and regional policy;  EU finance;  management
 Date Published: 2006-04-22

 22.4.2006 EN Official Journal of the European Union L 109/9 COMMISSION DECISION of 20 April 2006 conferring management of aid implementing agencies for pre-accession measures in agriculture and rural development in Romania in the pre-accession period (2006/298/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to the Council Regulation (EC) No 1266/1999 of 21 June 1999 on co-ordinating aid to the applicant countries in the framework of the pre-accession strategy and amending Regulation (EEC) No 3906/89 (1), and in particular Article 12(2) thereof, Having regard to the Council Regulation (EC) No 1268/1999 of 21 June 1999 on Community support for pre-accession measures for agriculture and rural development in the applicant countries of central and eastern Europe in the pre-accession period (2), and in particular Article 4(5) and (6) thereof, Whereas: (1) The Special Programme for Agriculture and Rural Development for Romania (hereinafter Sapard) was approved by Commission Decision C(2000) 3742 final of 12 December 2000, as last amended by Commission Decision C(2006) 1194 of 11 April 2006, in accordance with Article 4(5) and (6) of Regulation (EC) No 1268/1999. (2) The government of Romania and the Commission, acting on behalf of the European Community, signed on 2 February 2001 the Multi-Annual Financing Agreement laying down the technical, legal and administrative framework for the execution of Sapard, as last amended by the Annual Financing Agreement for 2004, signed on 12 May 2005, which finally entered into force on 3 November 2005. (3) The SAPARD Agency, public institution with legal status, in the subordination of the Ministry of Agriculture, Forests and Rural Development has been appointed by the competent authority of Romania for the implementation of some of the measures defined in Sapard. The National Fund Department within the Ministry of Public Finance has been appointed for the financial functions it is due to perform in the framework of the implementation of Sapard. (4) On the basis of a case-by-case analysis of the national and sectorial programme/project management capacity, financial control procedures and structures regarding public finance, as provided for in Article 12(2) of Regulation (EC) No 1266/1999, the Commission adopted Decision 2002/638/EC of 31 July 2002 (3) and Decision 2003/846/EC of 5 December 2003 (4) conferring management of aid on implementing agencies for pre-accession measures in agriculture and rural development in Romania in the pre-accession period with regard to certain measures provided for in Sapard. (5) The Commission has undertaken a further analysis under Article 12(2) of Regulation (EC) No 1266/1999 in respect of measure 1.2 Improving the structures for quality, veterinary and plant-health controls, for the quality of foodstuffs and consumer protection; measure 3.2 Setting-up producers groups; measure 3.3 Agricultural production methods designed to protect the environment and maintain the countryside and measure 3.5 Forestry as provided for in Sapard. The Commission considers that, also with regard to those measures, Romania complies with the provisions of Articles 4 to 6 and of the Annex to Commission Regulation (EC) No 2222/2000 of 7 June 2000 laying down financial rules for the application of Council Regulation (EC) No 1268/1999 on Community support for pre-accession measures for agriculture and rural development in the applicant countries of central and eastern Europe in the pre-accession period (5), and with the minimum conditions set out in the Annex to Regulation (EC) No 1266/1999. (6) It is therefore appropriate to waive the ex-ante approval requirement referred to in Article 12(1) of Regulation (EC) No 1266/1999 and to confer with regard to measure 1.2, measure 3.2, measure 3.3 and measure 3.5, on the SAPARD Agency and on the Ministry of Public Finance, National Fund, in Romania the management of aid on a decentralised basis. (7) However, since the verifications carried out by the Commission for measure 1.2, measure 3.2, measure 3.3 and measure 3.5 are based on a system that is not yet fully operating with regard to all relevant elements, it is therefore appropriate to confer the management of the SAPARD Programme on the SAPARD Agency and on the Ministry of Public Finance, National Fund, according to Article 3(2) of Regulation No 2222/2000, on a provisional basis. (8) Full conferral of management of the Sapard is only envisaged after further verifications, in order to ensure that the system operates satisfactorily, have been carried out and after any recommendations the Commission may issue, with regard to the conferral of management of aid on the SAPARD Agency, in the subordination of the Ministry of Agriculture, Forests, Waters and Environment and on the Ministry of Public Finance, National Fund, have been implemented. (9) On 6 October 2005 the Romanian Authorities proposed the rules for eligibility of expenditure for measure 1.2, measure 3.2 and measure 3.5, in accordance with Article 4(1) of Section B of the Multi-Annual Financing Agreement. The Commission is called upon to take a decision in this respect. Concerning measure 3.3, the rules for eligibility of expenditure are provided in the Sapard, HAS DECIDED AS FOLLOWS: Article 1 The requirement of ex-ante approval by the Commission of project selection and contracting for measure 1.2, measure 3.2, measure 3.3 and measure 3.5 by Romania provided for in Article 12(1) of Regulation (EC) No 1266/1999 is hereby waived. Article 2 Management of the SAPARD Programme is conferred on a provisional basis to: 1. The SAPARD Agency under the Ministry of Agriculture, Forests and Rural Development, 43 Ã tirbei VodÃ , Sector 1, Bucharest, for the implementation of measure 1.2 Improving the structures for quality, veterinary and plant-health controls, for the quality of foodstuffs and consumer protection; measure 3.2 Setting-up producers groups; measure 3.3 Agricultural production methods designed to protect the environment and maintain the countryside and measure 3.5 Forestry as defined in the Programme for Agriculture and Rural Development that was approved by Commission Decision C(2000) 3742 final on 12 December 2000, as last amended by Commission Decision C(2006) 1194, adopted on 11 April 2006. 2. The National Fund within the Ministry of Public Finance, 44 Mircea VodÃ  Bulevard, Bucharest, for the financial functions it is due to perform in the framework of the implementation of the SAPARD programme for measure 1.2, measure 3.2, measure 3.3 and measure 3.5 for Romania. Article 3 Expenditure pursuant to this Decision shall be eligible for Community co-finance only if incurred by beneficiaries from the date of this Decision, or if later, the date of the instrument making them a beneficiary for the project in question, except for feasibility and related studies, where this date shall be 12 December 2000, provided in all cases it has not been paid by the SAPARD Agency prior to the date of this Decision. Article 4 Without prejudice to any decisions granting aid under the Sapard to individual beneficiaries, the rules for eligibility of expenditure proposed by Romania by letter No 70832 of 22 September 2005 and registered in the Commission under No 29071, shall apply. Done at Brussels, 20 April 2006. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 161, 26.6.1999, p. 68. (2) OJ L 161, 26.6.1999, p. 87. Regulation as last amended by Regulation (EC) No 2257/2004 (OJ L 389, 30.12.2004, p. 1). (3) OJ L 206, 3.8.2002, p. 31. (4) OJ L 321, 6.12.2003, p. 62. (5) OJ L 253, 7.10.2000, p. 5. Regulation as last amended by Regulation (EC) No 188/2003 (OJ L 27, 1.2.2003, p. 14).